Citation Nr: 0921092	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
hip fracture with pelvic fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and DB


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from May 2002 to August 2002.  She was a member of the 
Mississippi National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In August 2007, the appellant and DB testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she currently suffers residuals 
of a right pelvic and hip fracture she sustained in service.  
The Board determines that a remand is required for further 
development of the record.

First, the Board notes that the appellant was a member of the 
Mississippi National Guard.  For VA compensation purposes, 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury, incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Active duty is full 
time duty in the Armed Forces other than active duty for 
training.  Id.  With regard to National Guard service, active 
duty for training is full time duty performed under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505 or the prior corresponding 
provisions of law.  Id.  Inactive duty training is duty other 
than full-time duty performed under the same provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.       
 
In this case, the Board notes that there is no DD Form 214 of 
record with respect to any period of active duty or ACDUTRA.  
However, a May 2002 service record reflects that the 
appellant was ordered to an initial period of ACDUTRA under 
10 U.S.C. § 672(d), which has since been renumbered as 10 
U.S.C. § 12301.  Section 12301 relates to the authority of 
the Secretary concerned (e.g., Secretary of the Army) to 
order, with the governor's consent, a member of the National 
Guard to active duty.

Presuming, therefore, that the appellant was participating in 
a qualified period of service from May 2002 to August 2002, 
the Board finds that a remand is required in order to afford 
her a VA examination.  The appellant contends that she 
suffered a right hip fracture in service.  Service treatment 
records reveal complaints of right hip pain, but do not 
indicate that any X-rays were taken.  However, an X-ray 
performed by a private physician within a week after the 
appellant's ACDUTRA showed the presence of a deformity of the 
inferior pubic on the right that suggested a healing fracture 
of the bone.  Although this X-ray report lacks any 
identifying information for the physician or the facility, 
the Board observes that a diagnosis by Dr. BY is consistent 
with these findings.  Hence, as the fracture at the time of 
the X-ray was healing, there is evidence that the appellant 
may have fractured her right pelvis in service.  

In light of the above, the Board determines that a remand is 
required so that a VA examination may be scheduled.  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the appellant's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As these three elements 
have been met in this case, a VA examination is necessary 
prior to further action on the claim.

Accordingly, the case is REMANDED for the following action:
1.	Schedule the appellant for a VA 
examination in order to ascertain the 
existence and etiology of the 
appellant's claimed residuals of an in-
service fracture of the right pelvis 
and right hip.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
appellant, the examiner should opine as 
to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the appellant has a current disability 
of the right pelvis and hip that is a 
result of an injury, to include a 
fracture, during her period of service 
from May 2002 to August 2002?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
service connection claim should be 
readjudicated, to include all evidence 
received since the February 2007 
supplemental statement of the case.  
The appellant and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




